Case 1:20-cv-21084-RNS Document 73 Entered on FLSD Docket 12/29/2020 Page 1 of 2




                            United States District Court
                                      for the
                            Southern District of Florida

 Chabad Chayil, Inc., Plaintiff,        )
                                        )
 v.                                     )
                                        )
 The School Board of Miami-Dade         ) Civil Action No. 20-21084-Civ-Scola
 County Florida and Miami -Dade         )
 County, Office of Inspector General,   )
 Defendants.                            )
                Order Adopting Report and Recommendation to
                   Deny Motion for Preliminary Injunction

        Plaintiff Chabad Chayil, Inc., seeks a mandatory preliminary injunction
 against Defendant School Board of Miami-Dade County, Florida so that it can
 resume its after-school programming at two School Board facilities. (Pl.’s Am.
 Mot. for Inj., ECF No. 34.) The Court referred the motion to United States
 Magistrate Judge Edwin G. Torres for a report and recommendation. (Order, ECF
 No.36.) Judge Torres issued a report and recommendation, recommending that
 the Court deny Chabad’s motion. (Rep. & Rec., ECF No. 62.) Chabad timely
 objected to the report, arguing Judge Torres misapprehended the facts, applied
 the wrong standard of proof, and failed to hold an evidentiary hearing. (Pl.’s
 Objs., ECF No. 66.) The School Board responded to Chabad’s objections,
 countering that Chabad failed to carry its heavy burden of establishing its
 entitlement to a mandatory preliminary injunction. (Sch. Bd.’s Resp., ECF No.
 70.) The Court has reviewed—de novo—the entirety of Judge Torres’s report, the
 record, and the relevant legal authorities and adopts his recommendation and
 report in its entirety, overruling Chabad’s objections (ECF No. 66), and, thus,
 denying Chabad’s amended motion for a mandatory preliminary injunction (ECF
 No. 34).
        The Court has also carefully reviewed Chabad’s objections and finds them
 unavailing. Chabad’s primary complaint is that Judge Torres erred by not
 holding an evidentiary hearing to determine contested factual issues central to
 the parties’ disputes. But Chabad failed to raise this argument in either its
 motion or reply, before Judge Torres. The Court declines to consider Chabad’s
 position here, when it was not presented to the magistrate judge in the first
 instance. Williams v. McNeil, 557 F.3d 1287, 1292 (11th Cir. 2009) (“a district
 court has discretion to decline to consider a party’s argument when that
 argument was not first presented to the magistrate judge”); see also Borden v.
Case 1:20-cv-21084-RNS Document 73 Entered on FLSD Docket 12/29/2020 Page 2 of 2




 Sec’y of Health & Human Servs., 836 F.2d 4, 6 (1st Cir. 1987) (parties must take
 before the magistrate judge “not only their best shot but all of their shots”)
 (cleaned up). To allow Chabad to raise this argument for the first time now would
 eliminate any efficiencies gained by referring the motion to the magistrate judge
 in the first place.
        Chabad’s second objection is that Judge Torres erred when he concluded
 Chabad failed to meet its burden of establishing a substantial likelihood of
 success on the merits of its First Amendment claim. The Court has carefully
 reviewed Judge Torres’s analysis and agrees with him that the evidence and
 conclusory allegations Chabad presented did not satisfy Chabad’s high burden
 of clearly establishing that it has a substantial likelihood of success on the
 merits of that claim.
        Lastly, Chabad complains Judge Torres incorrectly concluded that Chabad
 failed to establish any irreparable harm, as it must. Again, the Court has
 carefully reviewed Judge Torres’s evaluation of Chabad’s irreparable-harm
 argument and finds no error: Chabad did not demonstrate irreparable harm
 based on any ongoing violation of its constitutional rights; loss of goodwill or
 participants in its program; or loss of funding. As found by Judge Torres,
 Chabad did nothing more than proffer conclusory allegations of irreparable harm
 and speculative economic injuries. Further, to the extent Chabad raises new
 arguments, in its objections, regarding its alleged permanent and incalculable
 losses occasioned by its loss of access to School Board facilities, the Court
 declines to consider them for the same reasons it did not consider Chabad’s
 arguments regarding an evidentiary hearing, as set forth above.
        Accordingly, the Court overrules Chabad’s objections (ECF No. 66),
 adopts Judge Torres’s report and recommendation (ECF No. 62), and denies
 Chabad’s motion for a mandatory preliminary injunction (ECF No. 34).
       Done and ordered at Miami, Florida, on December 28, 2020.


                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
